DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. Regarding the applicant’s arguments, the applicant states that the second linear polarizing element as disclosed by Lee (Lee, Figure 3, second linear polarizing filter 250) is not a linear polarizer and does not have a perpendicular polarization axis with respect to the polarization axis of the first linear polarizing filter 114. The examiner respectfully disagrees, as the polarizing filter 250 transmits and reflect linear polarized light (Lee, Paragraph 0052); therefore, it must be a linear polarizer. Further, the second linear polarizing filter 250 transmits first linear polarized light (Lee, Paragraph 0052), whereas the first linear polarizing filter 114 transmits second linear polarized light (Lee, Paragraph 0073), therefore the polarization directions must be oriented perpendicular to one another. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, 4, the limitation “the first polarizing filter” and “the second polarizing filter” now lack proper antecedent basis, since only first and second linear polarizing filters have been previously introduced. For this reason, the limitations “the first polarizing filter” and “the second polarizing filter” are interpreted to mean “the first linear polarizing filter” and “the second linear polarizing filter” wherever they appear within the claims. 
Claims 5, 7-10 are rejected by virtue of their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2018/0180889 A1 of record, “Lee”) in view of Gollier et al (US Patent No.: US 11,054,622 B1, “Gollier”).
Regarding Claim 1, Lee discloses a helmet mounted display (HMD) (Figures 2-3) having:
	A housing with an interior (Figure 2A, housing 20),
	At least one optical lens with a focal plane located in the interior of the housing at a focal point (Figure 3, optical lens 30; Paragraph 0065),
	At least one first linear polarizing filter with a first polarization direction and a second linear polarizing filter with a second polarization direction (Figure 3, second linear polarizing filter 250; Figure 6, first linear polarizing filter 114; Paragraph 0073), 
The first linear polarizing filter having a polarization direction oriented perpendicular to the second polarization direction (Paragraph 0073 discloses the first linear polarizing filter 114 transmits second linear polarized light, whereas Paragraph 0052 discloses that the second linear polarizing filter 250 transmits first linear polarized; therefore, the first linear polarizing filter 114 must have a polarization direction oriented perpendicular to the second polarization direction), and
	At least one LCD unit (Figure 3, LCD unit 210; Figure 6, LCD unit 110 (not including first polarizing filter 114)),
	Wherein the at least one LCD unit is arranged in the area of the focal plane between the first polarizing filter and the second polarizing filter (Figures 3 and 6, the LCD unit 210/110 is arranged between the first linear polarizing filter 114 and the second linear polarizing filter 250), and
	Wherein the first linear polarizing filter and/or the second linear polarizing filter is or are arranged at a distance from the focal plane (Figures 3 and 6, where at least the first polarizing filter 114 would be located at a distance from the focal plane; Paragraph 0065).
Lee fails to disclose that the second polarizing filter (22) is within the optical lens (15,17), or the second polarizing filter (22) has a curvature corresponding to the optical lens (15,17) and configured in such a way that the light rays L passing through the optical lens (15,17) pass perpendicularly through the second polarizing filter (22).
However, Gollier discloses a similar display where the second polarizing filter (22) is within the optical lens (15,17), or the second polarizing filter (22) has a curvature corresponding to the optical lens (15,17) and configured in such a way that the light rays L passing through the optical lens (15,17) pass perpendicularly through the second polarizing filter (22) (Gollier, Figure 5, second polarizing filter 116 is located within the optical lens 500 and is curved corresponding to the optical lens portion 504-1 to have light rays pass perpendicularly through the second polarizing filter 116; Column 4, l.35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lee to have a curved second polarizing filter as disclosed by Gollier. One would have been motivated to do so for the purpose of establishing a large field of view without increasing manufacturing processes (Gollier, Column 4, l. 20-25).

	Regarding Claim 2, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that a separating gap is arranged between the LCD unit and the first linear polarizing filter and/or the second linear polarizing filter (Lee, Figure 3, a separating gap a+b is arranged between the LCD unit 210 and the second polarizing filter 250).

	Regarding Claim 4, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that the at least one second linear polarizing filter is arranged on a side of the at least one optical lens facing the at least one LCD unit (Lee, Figure 3, second polarizing filter 250 is arranged on a side optical lens 30 that faces the LCD unit 210). 

	Regarding Claim 5, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that a backlight is arranged on a side of the LCD unit facing away from the optical lens (Lee, Figures 3 and 6, where Paragraph 0080 discloses that the backlight unit is arranged on a rear surface of display panel 110, which would be facing away from the optical lens 30). 

	Regarding Claim 7, Lee in view of Gollier discloses the HMD according to claim 1, characterized in that the interior of the housing is closed by the at least one optical lens (Lee, Figure 3 discloses the interior of the housing 20, where the optical lens 30 is at one end of the interior and so would have to close the interior of the housing).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gollier in further view of Osterhout et al (US Publication No.: US 2014/0063055 A1 of record, “Osterhout”).
Regarding Claim 8, Lee in view of Gollier discloses the HMD according to claim 1.
Lee fails to disclose that the HMD has at least a protection class IP4X against foreign bodies and/or a protection against water of at least IPX4.
However, Osterhout discloses a similar HMD where the HMD has at least a protection class IP4X against foreign bodies and/or a protection against water of at least IPX4 (Osterhout, Paragraph 0618 discloses the HMD being waterproof to 3ft depth which implies a protection class of IPX7 which is greater than that of IPX4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to have it be waterproof as disclosed by Osterhout. One would have been motivated to do so for the purpose of withstanding rugged and harsh environments (Osterhout, Paragraphs 0618 and 0637). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gollier in further view of Zamperla (US Publication No.: US 2019/0321735 A1 of record). 
Regarding Claim 9, Lee in view of Gollier discloses the HMD according to claim 1.
Lee fails to disclose an amusement device, in particular an open-air amusement ride, a roller coaster, or a carousel with at least one HMD.
However, Zamperla discloses an amusement device, in particular an open-air amusement ride, a roller coaster, or a carousel with at least one HMD (Zamperla, Paragraph 0097; Figures 1-2 disclose a carousel-type open-air ride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to be included in an amusement device as disclosed by Zamperla. One would have been motivated to do so for the purpose of enhancing a ride experience using virtual reality to increase thrill (Zamperla, Paragraphs 0100-0103).

Regarding Claim 10, Lee in view of Gollier and Zamperla discloses the amusement device according to claim 9.
Lee fails to disclose that the HMD is connected to the amusement device via a wired interface, or that the HMD is connected to the amusement device via a wireless interface.
However, Zamperla discloses a similar HMD where the HMD is connected to the amusement device via a wired interface, or that the HMD is connected to the amusement device via a wireless interface (Zamperla, Paragraph s 0094-0103 disclose a wireless connection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HMD as disclosed by Lee to be included in an amusement device via a wireless connection as disclosed by Zamperla. One would have been motivated to do so for the purpose of enhancing a ride experience using virtual reality to increase thrill (Zamperla, Paragraphs 0100-0103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871